DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/09/22 has been entered.  Claims 22- 25, 29- 31, 37- 38 and 44 are amended.  Claims 107- 117 are added.  Claims 22- 32, 36- 44 and 107- 117 are being addressed by this Action.
Drawings
The drawings were received on 4/21/22.  These drawings are acceptable.
Specification
The amendment to the Abstract, filed 4/21/22 has been entered.  Applicant’s amendment to the Abstract has obviated the objection to the Abstract made in the Non-Final Office Action, mailed 1/21/22.  As such, the objection to the Abstract made in the Non-Final Office Action, mailed 1/21/22 is withdrawn.
The amendment to the Brief Description of the Drawings, filed 4/21/22 has been entered.  Applicant’s amendment to the Brief Description of the Drawings has obviated the objection to the Brief Description of the Drawings made in the Non-Final Office Action, mailed 1/21/22.  As such, the objection to the Brief Description of the Drawings made in the Non-Final Office Action, mailed 1/21/22 is withdrawn.



Response to Arguments
Applicant’s amendment to claim 22 has obviated the objection to claim 22 made in the Non-Final Office Action, mailed 1/21/22.  As such, the objection to claim 22 made in the Non-Final Office Action, mailed 1/21/22 is withdrawn.
Applicant’s amendments to claim 25 and claim 29 have obviated the rejection under 35 U.S.C. § 112(b) made in the Non-Final Office Action, mailed 1/21/22.  As such, the rejection under 35 U.S.C. § 112(b) made in the Non-Final Office Action, mailed 1/21/22 is withdrawn.
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
It is noted that applicant’s amendment has changed the scope of the claims, requiring a new rejection.  It is further noted that upon consideration of the amended claims, a new interpretation of Nguyen is included in the below rejection.
In response to applicant’s arguments on p. 16 of the Remarks, filed 4/21/22 that Nguyen does not disclose the newly added limitation regarding wherein, when the one or more tensioners are activated, a tension of the one or more tensioners is adjustable between a plurality of predetermined tension levels, the Office respectfully submits since pullwire 10 can be pushed or pulled to control the axial elongation of tubular body (8) in the proximal direction, a plurality of predetermined tension levels for which tension on or of the one or more tensioners (10) is adjustable occur, when a user pushes or pulls pullwire 10, such that, for example, the tubular body (8) is expanded and a majority of the tubular body (8) remains compressed (See Fig. 8), the tubular body (8) is expanded and the majority of the tubular body (8) is expanded (See Fig. 11), and the tubular body (8) is at an approximate half-way point therebetween (See Fig. 10) (Col. 11, l. 63- Col. 12, l. 1).  It is further noted that the language, “a tension of the one or more tensioners is adjustable between a plurality of predetermined tension levels” merely recites an intended use of the apparatus.  The claim, however, is an apparatus claim, and is to be limited by structural limitations.  “A tension of the one or more tensioners is adjustable between a plurality of predetermined tension levels” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner.  The Office submits that the device of Nguyen is capable of adjusting the tension of the one or more tensioners between a plurality of predetermined tension levels.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 114 and 116- 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 114 recites, “The capture guide of Claim 24, wherein the one or more tensioners are not coupled to the second member.”  It is unclear whether the scope of the claim is limited to “the capture guide” recited in the preamble of the claim such that “the one or more tensioners” and “the second member” lack proper antecedent basis or whether applicant intended to recite - - The capture system of Claim 24, wherein the one or more tensioners are not coupled to the second member - - .  For the purposes of examination, the Office is interpreting claim 114 to recite- - The capture system of Claim 24, wherein the one or more tensioners are not coupled to the second member - - .  
Claim 116 recites, “The capture guide of Claim 115, wherein the one or more tensioners are not coupled to the inner shaft.”  It is unclear whether the scope of the claim is limited to “the capture guide” recited in the preamble such that “the one or more tensioners” and “the inner shaft” lack proper antecedent basis or whether applicant intended to recite - - The capture system of Claim 115, wherein the one or more tensioners are not coupled to the inner shaft - - .  For the purposes of examination, the Office is interpreting claim 116 to recite- - The capture system of Claim 115, wherein the one or more tensioners are not coupled to the inner shaft - - .  
Claim 117 recites, “The capture guide of Claim 115, wherein the capture guide and the tubular body are configured to move between a low-profile configuration and an expanded configuration in response to movement of the member.” It is unclear whether the scope of the claim is limited to “the capture guide” recited in the preamble such that “the tubular body,” and “the member” lack proper antecedent basis or whether applicant intended to recite - - The capture system of Claim 115, wherein the capture guide and the tubular body are configured to move between a low-profile configuration and an expanded configuration in response to movement of the member - - .  For the purposes of examination, the Office is interpreting claim 116 to recite- - The capture system of Claim 115, wherein the capture guide and the tubular body are configured to move between a low-profile configuration and an expanded configuration in response to movement of the member - - .  

Claims 114 and 116- 117 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 114 recites, “The capture guide of Claim 24” in line 1.  Claim 114 ultimately depends from claim 22.  Claim 22 recites, “A capture system comprising: ... a capture guide” in lines 1- 3.  As such, claim 114 fails to include all the limitations of the claim upon which it depends.
Claim 116 recites, “The capture guide of Claim 115” in line 1.  However, claim 115 recites, “A capture system comprising: …a capture guide” in lines 1- 3.  As such, claim 116 fails to include all the limitations of the claim upon which it depends.
Claim 117 recites, “The capture guide of Claim 115” in line 1.  However, claim 115 recites, “A capture system comprising: …a capture guide” in lines 1- 3.  As such, claim 117 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22- 29, 31, 36, 40- 42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pat. No. 9,579,116 B1).  Nguyen is cited in the IDS filed 1/12/21.
Regarding claim 22, Nguyen discloses a capture system comprising:
a tubular body (8) (Figs. 1, 3, 5- 14, 15B, 16B- 18B, 45- 50B), comprising a first end (800) (Figs. 16A- D), a second end (88) (Figs. 12, 16A- D), and an axial length therebetween, the first end (800) having an opening (802) (Fig. 12, 16B) and a capture guide (11) (Figs. 3, 5- 13, 15B, 18A- 18B),
one or more tensioners (10) (Figs. 1, 3, 5- 13, 16B- 16D, 18B, 33, 45- 47, 49A), coupled to the capture guide (11),
wherein the tubular body (8) has a first configuration (Fig. 8) in which the first end and the capture guide (11) are expanded and the one or more tensioners (10) is activated while the second end and a majority of the tubular body (8) remains compressed and the tubular body (8) has a first expanded axial length and a first width along the first expanded axial length (it is noted that Fig. 8 shows a first expanded axial length and a first width along the first expanded axial length),
wherein, when the one or more tensioners (10) are activated, a tension of the one or more tensioners (10) is adjustable between a plurality of predetermined tension levels (Col. 11, l. 63- Col. 12, l. 1 - - since pullwire 10 can be pushed or pulled to control the axial elongation of tubular body (8) in the proximal direction, a plurality of predetermined tension levels for which tension on or of the one or more tensioners (10) is adjustable occur, when a user pushes or pulls pullwire 10, such that, for example, the tubular body (8) is expanded and a majority of the tubular body (8) remains compressed (See Fig. 8), the tubular body (8) is expanded and the majority of the tubular body (8) is expanded (See Fig. 11), and the tubular body (8) is at an approximate half-way point therebetween (See Fig. 10); It is further noted that the language, “a tension of the one or more tensioners is adjustable between a plurality of predetermined tension levels” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner.  Further, it is noted that the claim is an apparatus claim and is to be limited by structural limitations),
wherein the tubular body (8) is transformable to a second configuration (Fig. 11) the tubular body (8) has a second expanded axial length greater than the first expanded axial length and the tubular body (8) has a second width along the second expanded axial length (it is noted that Fig. 11 shows a second expanded axial length greater than the first expanded axial length of Fig. 8 and Fig. 11 shows a second width along the second expanded axial length and the second width is not compared with the first width of Fig. 8), and
a funnel system (50) (Figs. 20A- 20C, 21D, 45- 47) comprising an expandable funnel tip (52) (Figs. 20B- 20C, 21A, 45- 47) and a shaft (53) (Figs. 20B, 21A) coupled to or continuous with the funnel tip (52), wherein the shaft (53) and the funnel tip (52) are configured to receive the tubular body (8) (Col. 22, l. 15- 19 - - Once the ALTC Device 8 is deployed and captures the blood clots, the ALTC Device 8 is retracted along with the captured blood clots into the funnel tip 52 and expanding guide inner member 53, (shown later in FIG. 50)).
Regarding claim 23, Nguyen further discloses further comprising a first member (12) (Figs. 1- 3, 4- 11, 13, 16A- 16D, 18A- 18B,  25,  49A- 49B) comprising a central lumen, wherein the tubular body (8) is configured to be received in the central lumen (Col. 29, l. 9- 13 - - The ALTC Device 8 can be collapsed and contained within the Capture Catheter shaft 12 and Outer Sheath 1 during introduction into the vasculature and expands when the Outer Sheath 1 retracts proximally to deploy the ALTC Device 8). 
Regarding claim 24, Nguyen further discloses further comprising a second member (6) (Figs. 2- 3, 5- 13, 15B- 16D, 18A- 18B, 25, 49A- 49B) configured to be disposed within the central lumen, wherein the tubular body (8) is coupled to the second member (6) (Col. 10, l. 37- 45; Col. 13, l. 31- 37 - - The closed end of the ALTC device can be attached to an outer surface of guidewire lumen assembly 6, which in turn can be positioned within a lumen of the capture catheter shaft 12).
Regarding claim 25, Nguyen further discloses further comprising of a guidewire lumen (inner diameter or passage of guidewire lumen assembly 6) (Figs. 5- 11, 13, 15B, 16B, 17D, 18A, 18B, 45- 47, 48C, 49B) configured to receive a guidewire, wherein the capture system is configured to be introduced over the guidewire to at treatment site within a patient (Col. 10, l. 37- 45; Col. 13, l. 54- 55 - - guidewire lumen assembly 6 includes an inner diameter passage or passage configured to receive a guidewire; the lumen of guidewire tube 6 can be used to navigate and track over the guidewire in the vascular system).
Regarding claim 26, Nguyen further discloses wherein the capture guide (11) forms the opening (802) (See Figs. 12, 16B) (Col. 11, l. 55- 60 - - thrombus capture guide 11 can attach to a portion, such as an open end of the ALTC Device 8).
Regarding claim 27, Nguyen further discloses wherein the one or more tensioners (10) extend proximally from the capture guide (11) (Col. 11, l. 55- 60 - -one, two, or more capture pull wires 10 where the capture pull wires are positioned inside the side lumen of the suction catheter 2 or outside of the lumen in other embodiments, and extends proximally).
Regarding claim 28, Nguyen further discloses wherein the tubular body (8) comprises a shape memory material (Col. 10, l. 55- 59 - - ALTC device 8 can in some embodiments including a mesh net-like structure with a proximal-facing opening at one end that can be made of a shape memory metal or polymer).
Regarding claim 29, Nguyen further discloses wherein a width of the tubular body (8) along the second expanded axial length is substantially the same as a width of the tubular body (8) along the first expanded axial length (Col. 18, l. 12- 14 - - the diameter/width of the expanded tubular mesh remains constant or relatively constant between FIGS. 16A-D).
Regarding claim 31, Nguyen further discloses wherein the one or more tensioners (10) are unequally spaced around a circumference of the capture guide (11) (See Figs. 8, 12 showing a single tensioner necessarily unequally spaced around the circumference of the capture guide).
Regarding claim 36, Nguyen further discloses wherein the one or more tensioners (10) comprise rods, tubes, coils, springs, wires, or laser cut elements (Col. 11, l. 54 - - pull wire 10).
Regarding claim 40, Nguyen further discloses wherein the capture guide (11) comprises a shape memory material (Col. 12, l. 35- 37 - - Capture Guide 11 can be formed, for example, from metallic, shape memory, or other appropriate materials).
Regarding claim 41, Nguyen further discloses wherein the capture guide (11) comprises a Nitinol loop (Col. 12, l. 38- 41 - - thrombus capture guide 11 can include a loop configuration and be formed from nitinol shape memory wire of various geometries such as round, oval, elliptical, flat, and the like).
Regarding claim 42, Nguyen further discloses wherein the capture guide (11) is configured to conform to different vessel diameters and/or different geometric configurations (Col. 12, l. 38- 41; Col. 26, l. 28- 33 - - thrombus capture guide 11 can include a loop configuration and be formed from nitinol shape memory wire of various geometries such as round, oval, elliptical, flat, and the like; since the device of Nguyen can reduce or stretch its diameter similarly to vessels, the capture guide (11) is capable of conforming to different vessel diameters).
Regarding claim 44, Nguyen further discloses wherein the funnel tip (52) and shaft (53) are expandable (Col. 20, l. 21- 22 - - distal expandable funnel tip 52, expandable shaft section 53 proximal to the funnel tip 52).
Regarding claim 114 in view of the rejections under 35 U.S.C. § 112 above, Nguyen further discloses wherein the one or more tensioners (10) are not coupled to the second member (6) (See Fig. 6) (Col. 13, l. 8- 30 - - one end of tubular body (8) is coupled to second member (6) while the one or more tensioners (10) are uncoupled to and move relative to second member (6)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Belef (US Pub. No. 2002/0095171 A1).  Belef is cited in the Non-Final Office Action, mailed 1/21/22.
Regarding claim 30, Nguyen discloses the system of claim 22, Nguyen further disclosing wherein the capture guide (11) can attach to a portion, such as an open end of the tubular body (8) and one, two, or more capture pull wires 10 (Col. 11, l. 55- 60), but Nguyen does not specifically disclose
(claim 30) wherein the one or more tensioners are equally spaced around a circumference of the capture guide.
However, Belef teaches a capture system in the same field of endeavor having a capture guide (77) (Figs. 4A- 4J) and one or more tensioners (76) (Figs. 4A- 4J)
(claim 30) wherein the one or more tensioners (76) are equally spaced around a circumference of the capture guide (77) (P. [0075] - - tethers 76 are attached at equidistant points around the mouth of the filter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen such that they are equally spaced around a circumference of the capture guide associated with Nguyen as taught by Belef because equidistant placement of tensioners is well known in the art and would have yielded predictable results, namely, maintaining the capture guide in a position substantially perpendicular to the longitudinal axis of the vessel from which debris is being captured (Belef - - P. [0075]).

Claim 32, 38- 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Fifer et al. (US Pub. No. 2012/0172915 A1).  Fifer is cited in the IDS filed 1/12/21.
Regarding claims 32, 38- 39 and 43, Nguyen discloses the system of claim 22, but Nguyen does not disclose
(claims 32, 38- 39 and 43) one or more tensioners configured to apply tension such that the capture guide is rigid, prevented from deflecting or configured to remove tension such that the capture guide is not rigid.
However, Fifer teaches a capture system in the same field of endeavor having a tensioner (842) (Figs. 36A- 36C) and a capture guide (814) (Figs. 36A- 36C)
(claim 32) wherein the one or more tensioners (842) are configured to apply tension to the capture guide (814) such that the capture guide (814) is rigid (P. [0180] - tethering member 842 is configured to draw proximal filter frame element 814 closer to the vessel wall in order to form a seal with the inner surface of the vessel, tether 842 drawing frame element 814 closer to form a seal is interpreted as applying tension to the frame such that it is rigid);
(claim 38) wherein the one or more tensioners (842) comprise one or more metallic wires (P. [0180] - - a rigid or semi-rigid tethering member such as nitinol, thermoplastic, stainless steel, etc.);
(claim 39) wherein the one or more tensioners comprise one or more polymeric filaments (P. [0180] - -a flexible tethering member (e.g. monofilament polymer, braided polymer, suture, wire, etc.));
(claim 43) wherein the one or more tensioners (842) are configured to deactivate and remove tension to the capture guide (814) such that the capture guide is not rigid (P. [0184] - - tethering member 842 may be twisted to form a coil 849, as shown in FIG. 37A which is also helpful for controlling the slack in tethering member 842 during sheathing and unsheathing, it is noted that having enough slack such that the slack needs to be controlled in order to avoid tangling in the one or more tensioners (842) is interpreted as the one or more tensioners (842) being capable of deactivating and removing tension to the capture guide (814)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen such that the one or more tensioners are configured to apply tension such that the capture guide is rigid, or configured to remove tension such that the capture guide is not rigid as taught by Fifer because it would allow the capture guide to be laterally displaced, tilted or otherwise manipulated into a desired orientation (Fifer - - P. [0185]).  The motivation for the modification would have been to improve alignment including improving apposition with a vessel wall during the capture of debris, thereby avoiding complications related to dislodged plaque or other material traveling through the vasculature (Fifer - - Abstract, P. [0185]).  

Claim(s) 37, 107, 110- 111, 113 and 115- 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Brady et al. (US Pub. No. 2013/0197567 A1).  Brady is cited in the IDS filed 1/12/21.
Regarding claims 37, 107, 110- 111 and 113, Nguyen discloses the system of claim 22 and claim 23, but Nguyen does not expressly disclose
(claim 37) limiting or preventing deflection of the capture guide as claimed;
(claim 107) wherein the one or more tensioners, when activated, are configured to hold the capture guide more rigid when the capture guide encounters material adhered to a vessel wall compared to when the one or more tensioners are deactivated;
(claims 110- 111, 113) a handle as claimed.
However, Brady teaches a capture system in the same field of endeavor (Abstract) including a tubular body (3) (Figs. 4, 5) having an opening and a capture guide (7) (Figs. 4, 5) and one or more tensioners (6) (Figs. 4, 5)
(claim 37) wherein, when activated, the one or more tensioners (6) are configured to limit or prevent deflection of the capture guide (7) relative to when the one or more tensioners (6) are deactivated (P. [0054] - - control tether 6 can be tensioned to increase the radial force of the frame 7 of the clot basket 3 while expanding the frame 7; increasing the radial force of the frame 7 when expanding is considered to be limiting or preventing deflection of the capture guide (7) relative to when the one or more tensioners (6) are deactivated such that Nguyen in view of Brady encompasses or makes obvious the limitations of the claim);
(claim 107) wherein the one or more tensioners (6), when activated (Fig. 5 - - activated), are configured to hold the capture guide (7) more rigid when the capture guide (7) encounters material (51) (Figs. 8- 14) adhered to a vessel wall compared to when the one or more tensioners (6) are deactivated (Fig. 4 - - deactivated) (Ps. [0054], [0062] - - control tether 6 that can be tensioned to increase the radial force of the frame 7 of the clot basket 3; tether may be tensioned to increase the opening force so that the basket can engage and encapsulate clot without collapse);
(claim 110) further comprising a control handle (4) (Figs. 4, 5) at a proximal portion of the first member (5, 9) (Figs. 4, 5), wherein the one or more tensioners (6) are coupled to the control handle (4) (Ps. [0054]- [0055] - - control button 30 on handle 4 controls tension of tether 6);
(claim 111) wherein the control handle (4) is configured to adjust the tension of the one or more tensioners (6) (P. [0055] - - adjusting the position of the button 30 on handle 4 adjusts tension on tether 6);
(claim 113) wherein the predetermined levels include a first tension level (See Fig. 4), a second tension level higher than the first tension level (described, not shown) (Ps. [0054]- [0055] - - since adjusting tension on tether 6 adjusts diameter of frame 7 and basket 3 and since the frame 7 and the basket 3 can be set to different diameters by adjusting the position of the button 30, there is at least a second expanded diameter between the collapsed configuration shown in Fig. 4 and the expanded configuration shown in Fig. 5), and a third tension level higher than the second tension level (See Fig. 5) (It is noted that the button 30 is a less than fully retracted position is considered at least a second predetermined tension level, and as such, Nguyen in view of Brady encompasses or makes obvious the claim limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen to include a control handle to adjust the tension of the one or more tensioners to predetermined levels such that the one or more tensioners, when activated, are configured to limit or prevent deflection of the capture guide to hold the capture guide more rigid when the capture guide encounters material adhered to a vessel wall compared to when the one or more tensioners are deactivated as taught by Brady because it would provide control over the expansion and radial force of the capture guide, thereby increasing the opening force so that the tubular body can engage and encapsulate clot without collapse (Brady - - Ps. [0054], [0062]).

Regarding claim 115 and 117 in view of the rejections under 35 U.S.C. § 112 above, Nguyen discloses a capture system comprising:
a tubular body (8) (Figs. 1, 3, 5- 14, 15B, 16B- 18B, 45- 50B) defining an axial length, the tubular body (8) defining a proximal opening (802) (Fig. 12, 16B) and including a capture guide (11) (Figs. 3, 5- 13, 15B, 18A- 18B) at the proximal opening (802);
one or more tensioners (10) (Figs. 1, 3, 5- 13, 16B- 16D, 18B, 33, 45- 47, 49A) coupled to the capture guide (11);
an inner shaft (6) (Figs. 2- 3, 5- 13, 15B- 16D, 18A- 18B, 25, 49A- 49B) coupled to the tubular body (8) (See Fig. 6) (Col. 10, l. 37- 45; Col. 13, l. 31- 37 - - The closed end of the ALTC device can be attached to an outer surface of guidewire lumen assembly 6);
an outer shaft (12) (Figs. 1- 3, 4- 11, 13, 16A- 16D, 18A- 18B,  25,  49A- 49B) defining a lumen configured to receive the inner shaft (6) and the tubular body (8) (See Fig. 6) (Col. 29, l. 9- 13 - - The ALTC Device 8 can be collapsed and contained within the Capture Catheter shaft 12 and Outer Sheath 1 during introduction into the vasculature and expands when the Outer Sheath 1 retracts proximally to deploy the ALTC Device 8) ; and
wherein the tubular body (8) has a first configuration (Fig. 8) in which the first end and the capture guide (11) are expanded while the second end and a majority of the tubular body (8) remains compressed and the tubular body (8) has a first expanded axial length along the first expanded axial length (it is noted that Fig. 8 shows a first expanded axial length and a first width along the first expanded axial length), and
wherein the tubular body (8) is transformable from the first configuration (Fig. 8) to a second configuration (Fig. 11) in which the tubular body (8) has a second expanded axial length greater than the first expanded axial length (it is noted that Fig. 11 shows a second expanded axial length greater than the first expanded axial length of Fig. 8 and Fig. 11 shows a second width along the second expanded axial length and the second width is not compared with the first width of Fig. 8).
Nguyen does not expressly disclose
(claim 115 and claim 117) a handle comprising a member as claimed.
However, Brady teaches a capture system in the same field of endeavor (Abstract) including a tubular body (3) (Figs. 4, 5) having an opening and a capture guide (7) (Figs. 4, 5) and one or more tensioners (6) (Figs. 4, 5) including
(claim 115) a control handle (4) (Figs. 4, 5) comprising a member (30) (Figs. 4, 5) configured to move between a plurality of predetermined positions to adjust a tension of the one or more tensioners (6) (Ps. [0054]- [0055] - - control button 30 on handle 4 controls tension of tether 6; since adjusting tension on tether 6 adjusts diameter of frame 7 and basket 3 and since the frame 7 and the basket 3 can be set to different diameters by adjusting the position of the button 30, there is at least a second expanded diameter between the collapsed configuration shown in Fig. 4 and the expanded configuration shown in Fig. 5), and a third tension level higher than the second tension level (See Fig. 5) (It is noted that the button 30 is a less than fully retracted position is considered at least a second predetermined tension level, and as such, Nguyen in view of Brady encompasses or makes obvious the claim limitation)));
(claim 117) wherein the capture guide (7) and the tubular body (3) are configured to move between a low-profile configuration (Fig. 4) and an expanded configuration (Fig. 5) in response to movement of the member (30) (See Figs. 4, 5) (Ps. [0054]- [0055], [0062] - - The user can control the diameter to which the frame 7 expands by controlling the position of a movable control element such as a button 30 on the handle 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen to include a control handle to adjust the tension of the one or more tensioners to predetermined levels such that the capture guide and the tubular body are configured to move between a low-profile configuration and an expanded configuration in response to movement of the member as taught by Brady because it would provide control over the expansion and radial force of the capture guide, thereby increasing the opening force so that the tubular body can engage and encapsulate clot without collapse (Brady - - Ps. [0054], [0062]).
Regarding claim 116 in view of the rejections under 35 U.S.C. § 112 above, Nguyen in view of Brady discloses the system of claim 115, Nguyen further disclosing wherein the one or more tensioners (10) are not coupled to the inner shaft (6) (See Fig. 6) (Col. 13, l. 8- 30 - - one end of tubular body (8) is coupled to second member (6) while the one or more tensioners (10) are uncoupled to and move relative to second member (6)).

Claim(s) 108- 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1).
Regarding claim 108, Nguyen discloses the system of claim 23, the teachings of Nguyen further encompasses or at least makes obvious wherein the one or more tensioners (10) are coupled to the first member (12) (Col. 18, l. 43- 58 - - since, in an embodiment, pull wire 10 and capture catheter 12 can be coupled, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to couple the pull wire 10 with catheter shaft 12 because it would allow the user to manage the capture device more efficiently and easily).
Regarding claim 109, Nguyen discloses the system of claim 23, the teachings of Nguyen further encompasses or at least makes obvious wherein the one or more tensioners (10) extend through the central lumen of the first member (12) (Col. 29, l. 9- 12; Col. 29, l. 24- 26 - - since The ALTC Device 8 can be collapsed and contained within the Capture Catheter shaft 12 during introduction into the vasculature and since various other modifications, adaptations, and alternative designs are contemplated by Nguyen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to design the system associated with Nguyen such that the one or more tensioners (10) extend through the central lumen of the first member (12) since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70).  
Claim(s) 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Brady et al. (US Pub. No. 2013/0197567 A1) and Bonneau et al. (US Pub. No. 2018/0303499 A1).
Regarding claim 112, Nguyen discloses the system of claim 22, but Nguyen does not expressly disclose
(claim 112) a handle as claimed.
However, Brady teaches a capture system in the same field of endeavor (Abstract) including a tubular body (3) (Figs. 4, 5) having an opening and a capture guide (7) (Figs. 4, 5) and one or more tensioners (6) (Figs. 4, 5)
(claim 112) further comprising a control handle (4) (Figs. 4, 5) comprising a sliding button (30) (Figs. 4, 5) configured to move between a plurality of predetermined positions, wherein at least some positions of the predetermined positions correspond to respective tension levels of the plurality of predetermined tension levels (Ps. [0054]- [0055] - - Fig. 5 shows control button 30 in a retracted position to tension tether 6, adjusting the position of button 30 adjusts the tension of tether 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen to include a control handle to adjust the tension of the one or more tensioners to move between a plurality of predetermined positions, wherein at least some positions of the predetermined positions correspond to respective tension levels of the plurality of predetermined tension levels as taught by Brady because it would provide control over the expansion and radial force of the capture guide, thereby increasing the opening force so that the tubular body can engage and encapsulate clot without collapse (Brady - - Ps. [0054], [0062]).
While Nguyen in view of Brady disclose a sliding button (30), Nguyen in view of Brady does not explicitly disclose a knob.
However, Bonneau teaches a handle (612) (Figs. 17- 18D) for controlling the expansion and contraction of a retention member (620) (Figs. 17- 18D) in the same field of endeavor, the handle including slider buttons (602, 604) (Figs. 17- 18D).
Bonneau also discloses that a knob is a structural equivalent to a sliding button (P. [0125] - - either slider 602, 604 (or both) may be replaced by a lever, a knob, a wheel, a button, or any other suitable mechanism by which a user may manipulate handle 612 to actuate movement of retention member 620).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to substitute one known element (knob) for another (sliding button) since the substitution would have yielded predictable results, namely, manipulating a handle to actuate movement of a capture device.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771